Citation Nr: 1517568	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-02 373	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for allergic rhinitis.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1957 to March 1965.  He died in April 2014.  The appellant is his surviving spouse, so widow; she was substituted as the claimant for purposes of processing these claims to completion.  This appeal to the Board of Veterans' Appeals (Board/BVA) is from November 2007 and July 2010 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

At the time of his death, the Veteran had appealed these claims to the Board.  The appellant, as his surviving spouse, filed a petition to be substituted the month the Veteran died.  Although the claims file does not contain an administrative decision by the RO granting this substitution, an August 2014 letter to the appellant from the RO shows the appeal had been certified to the Board with her listed as the rightful claimant.  Additionally, in an August 2014 rating decision, she was granted basic eligibility for Dependents' Educational Assistance (DEA); she also was granted burial benefits that same month, together affirming she is eligible to be substituted in this appeal.  Therefore she has this required designation.  See 38 U.S.C. § 5121A (West Supp. 2014); VBA Fast Letter 211 (10-30), August 10, 2010.  

The Veteran also had appealed for an increased rating for his service-connected back disability.  But in May 2011 he withdrew his appeal of that claim.  38 C.F.R. § 20.204.  Therefore, that claim is not before the Board.

In April 2014, in support of her claims that are before the Board, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the claims file, so of record.

The appellant has submitted additional evidence concerning these claims since they were last adjudicated by the RO, but she specifically waived her right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The allergic rhinitis had not resulted in polyps.

2.  The Veteran was service connected for a low back strain with degenerative arthritis of the thoracolumbar spine and degenerative scoliosis, also for depression, allergic rhinitis, residuals of a fracture of his left ribs, right lower extremity lumbar radiculopathy, and right knee degenerative joint disease; his service-connected disabilities did not, however, render him so helpless as to require the regular A&A of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to the daily environment.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 percent for the allergic rhinitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97 Diagnostic Code (DC) 6522 (2014).

2.  The criteria also are not met for SMC based on the need for regular A&A.  38 C.F.R. §§ 1114(s) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and their representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, this notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate the claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by §  5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific DCs that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Prior to his death, the Veteran was notified in letters dated in February 2007, June 2010, and September 2011 regarding the type of evidence necessary to establish his claims.  He was instructed that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability had gotten worse as well as the criteria for SMC.  He was notified of what evidence and/or information was already in the RO's possession, also of the additional evidence and/or information needed from him, as well of the evidence VA was responsible for getting, and advised of the information VA would assist in obtaining on his behalf.  The letters additionally notified him of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist him with these claims, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claims.  Pertinent examinations were obtained in October 2007, May 2010, August 2010, and November 2010.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board thus finds that VA's duty to assist with respect to obtaining a VA examination concerning these claims being adjudicated has been met.  38 C.F.R. § 3.159(c)(4).  


II.  Analysis

A.  Increased Rating for the Allergic Rhinitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged ratings" are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  In the established-rating context, the relevant temporal focus is on the state of the disability since the year immediately preceding the filing of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran's allergic rhinitis was evaluated as 10-percent disabling under 38 C.F.R. § 4.97, DC 6522, which specifically concerns impairment from allergic or vasomotor rhinitis.  

Pursuant to DC 6522, a 10 percent rating is warranted without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6522 (2014).  A higher 30 percent rating requires polyps.  Id. 

In connection with an earlier claim, but within the pertinent time period for evaluating the increased rating claim currently on appeal, the Veteran was afforded a fee-based examination in July 2006.  He reported having sinusitis constantly and headaches with sinus attacks; he was not incapacitated during the attacks.  He reported suffering from interference with breathing through the nose, hoarseness of the voice, and shortness of breath.  Functional impairment was being unable to walk more than short distances.  Examination revealed a deviated septum, rhinitis believed to be allergic in origin because of boggy turbinates, and sinusitis at maxillary with tenderness.  There was no purulent discharge from the nose noted.  The examiner indicated there was no finding of bacterial rhinitis.  

The Veteran was afforded a VA examination in October 2007.  He reported mild allergic rhinitis, which had been controlled with medication.  He reported having some mild difficulty breathing through left nostril, but no congestion, nasal purulence, facial pain/headaches, or ocular complaints.  He had a mild postnasal drip.  Examination revealed no significant turbinate hypertrophy and no polyps.  He had left anterior septal deviation.  The examiner explained that the Veteran's sinus disease was possibly, but not likely, related in part to his military service.  

During a subsequent VA examination in May 2010, the Veteran reported that his then current symptoms were his nose ran, he sneezed, got stopped up and dry.  He had a history of perennial nasal allergies.  There was a history of sinusitis; the last incapacitating episode was in 2006.  There was no history of non-incapacitating episodes.  His current rhinitis symptoms included nasal congestion, excess nasal mucous, itchy nose, watery eyes and sneezing.  He had frequent breathing difficulty.  Examination revealed 50 percent breathing obstruction on both sides, but no nasal polyps.  There was no septal deviation; permanent hypertrophy of turbinates from bacterial rhinitis; rhinoscleroma; tissue loss, scarring or deformity; and Wegener's granulomatosis or granulomatous infection.  There were no effects on his usual daily activities.  

The Veteran also had another fee-based examination in August 2010.  He reported having sinus problems four times per year with each episode lasting for two weeks.  During episodes, he was not incapacitated.  He experienced headaches with his sinus episodes.  He reported interference with breathing through the nose, purulent discharge from the nose, hoarseness of the voice, and pain.  He had no crusting.  He reported having a good response to sinusitis medication.  He reported that he did not experience any overall functional impairment from that condition.  Examination revealed no nasal obstruction; no deviated septum; no partial loss of the nose; no partial loss of the ala; no nasal polyps; no scarring; and no disfigurement.  There was rhinitis present believed to be allergic in origin because of boggy turbinates and no sinusitis was detected. 

During her hearing the appellant-widow testified that the Veteran's allergic rhinitis caused nasal congestion that went into his lungs resulting in pneumonia.  April 2014 Hearing Transcript (T.) at 8.  She testified that his rhinitis contributed to his sleep apnea and that he required daily medication.  Id. at 12-13.

None of the Veteran's treatment records showed that he had polyps as a result of his allergic rhinitis.  Moreover, despite the appellant's contention to the contrary, while there is evidence of pneumonia, none of the records indicate it had resulted from his allergic rhinitis.  The treatment records also fail to show that his rhinitis was bacterial or granulomatous.

Based on review of the relevant evidence, the Board thus concludes that a rating higher than 10 percent for the allergic rhinitis is not warranted at any time during this appeal.  That is to say, there is no basis for "staging" the rating for this service-connected disability.  The examinations discussed and the Veteran's treatment records all fail to show he had nasal polyps.  The appellant's testimony, as well as the Veteran's statements in support of his appeal, equally do not show he claimed polyps owing to his allergic rhinitis.  And as the higher 30 percent rating under DC 6522 contemplates the presence of nasal polyps, absent this required indication the Board is unable to conclude that the criteria for a rating higher than10 percent have been met or even approximated to warrant application of the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7.

In finding that a higher rating is not warranted, the Board has considered rating the Veteran's service-connected rhinitis disability alternatively under DCs 6523 and 6524, which concern other types of rhinitis, specifically, bacterial and granulomatous rhinitis.  However, because the record clearly shows this disability was not manifested by any form of granulomatous infection, it would be inappropriate to rate this disability under either of these other codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  Additionally, while examinations showed a deviated nasal septum and sinusitis, the Veteran's service-connected nasal disability did not encompass these other disorders, so a rating - including a separate rating - under DCs evaluating these other disabilities is unwarranted.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

For these reasons and bases, the Board finds that the criteria for a rating higher than 10 percent have not been met at any time during this appeal.  

Furthermore, the Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  In exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, 
an extra-schedular evaluation may be assigned that is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  Here, though, the regular schedular standards applied in this case adequately described and provided for the Veteran's allergic rhinitis symptoms and consequent disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not have adequately compensated him for this service-connected disability.  The evidence does not show that his allergic rhinitis disability had resulted in interference with employment or activities of daily life that would warrant an increased rating for this disability.  See Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009) (discussing the three-pronged test for determining whether extra-schedular consideration is warranted).

Moreover, as the Veteran was in receipt of a total disability rating based on individual employability due to service-connected disabilities (TDIU), the Board need not consider whether such issue was derivatively raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


B.  SMC based on the Need for Regular A&A

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is so helpless as to be in need of regular A&A.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2014).  As the Veteran specifically filed for SMC based on the need for regular A&A, the Board will not additionally consider SMC instead at the housebound (HB) rate since there was not suggestion of this other entitlement.

The following will be accorded consideration in determining the need for regular A&A:  inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a) (2014).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular A&A, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension (SMP) based on need for A&A).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular A&A of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that he has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The Veteran was service-connected for low back strain with degenerative arthritis of the thoracolumbar spine and degenerative scoliosis, also for depression, allergic rhinitis, residuals of a fracture of his left ribs, right lower extremity lumbar radiculopathy, and right knee degenerative joint disease.  But the evidence of record does not show that his service-connected disabilities caused the anatomical loss or loss of use of both feet or one hand and one foot, and he was not blind in both eyes.  Consequently, entitlement to SMC under 38 U.S.C.A. § 1114(l) can only be establish by showing his service-connected disabilities caused him to be permanently bedridden or so helpless as to be in need of regular A&A under the criteria of 38 C.F.R. § 3.352(a) set forth above.

A May 2010 medical statement in support of the Veteran's claim shows that his diagnoses included dialysis for diabetes, Meniere's disease, hypertension, three bulging disks, and heel bed sores.  It was noted that he could not walk without devices.  His Meniere's disease and disk/muscle problems were opined to prevent him from walking unaided.  It was noted that he could not walk without devices.  He was able to feed himself, but food had to be brought to him.  He needed assistance with bathing and tending to other hygiene needs.  He was able to care for the needs of nature with assistance.  He was not confined to bed, but needed a walker to get around.  He could sit up, but not correctly.  He was not blind and wore glasses. He was able to travel and went to dialysis three times weekly.  He could not leave the home without assistance and was not stable when walking.  He did not require nursing home care; his wife provided services on a 24/7 basis.  The commenting physician noted the Veteran could not prepare food and drive to medical appointments.  He needed assistance for body elimination, taking medication, and getting dressed.

A May 2010 VA examination for his service-connected spine disability shows that his chronic obstructive pulmonary disease (COPD) and Meniere's disease caused limitations in walking.  His disability was opined to have no effect on feeding; a mild effect on traveling, bathing, dressing, toileting, and grooming; a moderate effect on recreation; a severe effect on shopping and exercise; and prevented chores and sports.  A peripheral nerves VA examination also in May 2010 shows his lower extremity radiculopathy had the same effects on daily activities as his lumbar spine disability.

An August 2010 fee-based examination for his service-connected spine disability reveals that the Veteran reported overall functional impairment of difficulty with weight bearing activities.  He reported being able to walk 15 yards due to his spine condition and that it took 30 minutes to walk that distance.  The examiner opined that the effect on the Veteran's daily activity was decreased weight bearing and lifting ability.  

The Veteran was afforded a VA examination in November 2010.  He was not permanently bedridden and was not hospitalized.  He could travel beyond his current domicile and arrived by private vehicle accompanied by a family member.  He explained that he needed his wife's assistance to get dressed as he was unable to don socks and shoes, and had problems putting on his underwear and his pants by himself as he had trouble bending over with Meniere's disease.  He sometimes fixed breakfast for himself.  He had a home health care nurse come in three times a week for a local wound to his left heel.  He had dialysis three times a week.  He reported having problems going out shopping due to fatigue.  He stated he needed assistance with sponge baths, as he could not reach to clean his heel ulcer and could not go in the bathtub due to heel ulcer.  He reported needing assistance to pull his pants down for toileting.  He indicated he was independent in grooming and feeding.  He never had dizziness and had no memory loss.  Imbalance occasionally affected his ability to ambulate.  The examiner observed there were no other body parts or system impairments that affected the ability of the Veteran to protect himself from the daily environment.  The self-care skills he was unable to perform were dressing and undressing, bathing, and toileting.  

The Veteran could walk without the assistance of another person only within the home; a walker was required for ambulation.  There were no restrictions on leaving the home.  The best corrected vision in both eyes was not 5/200 or worse.  The cervical spine had no limitation of motion or deformity.  He had scoliosis of the thoracolumbar spine, which did not interfere with breathing.  Function of the upper and lower extremities was normal.  The examiner opined that the Veteran's inability to walk significant distance was due to his COPD, Meniere's disease, and problems with back pain.  He was diagnosed with coronary artery disease, COPD, back pain, diabetes, decubitus of left heel, end-stage renal disease (ESRD), and Meniere's disease.  The examiner indicated the Veteran required assistance with bathing, toileting, and dressing per his report.

A July 2011 VA examination report filled out by the Veteran's physician shows that the Veteran was not hospitalized.  He needed someone with him at all times to help prevent falls and assist with daily needs of food, grooming, bathing, and tying shoes.  The disabilities that restricted his activities/functions were his back, right knee and depression.  He was able to feed himself but was not able to prepare his own meals.  He needed assistance in bathing and tending to other hygiene needs; he had to have assistance to get into the bathtub and washing parts of his body.  He was not legally blind and did not require nursing home care.  He required medication management.  He did not have the ability to manage his own financial affairs.  Examination revealed that he was semi-erect and in good general appearance.  He had problems turning to the left or right.  He had to use a walker or wheelchair for locomotion due to arthritis in both knees and ankles.  He had three bulging discs in lower back, scoliosis of mid back, and bone spurs of the neck.  The evaluating physician observed the Veteran had dizziness and poor balance, which affected self-care.  His right knee did not always lock and he fell.  He left home three times per week for dialysis and other times for doctor's appointments.  Aids required for locomotion were needed for distances of 50 feet or less.

The Veteran's treatment records show he had several disabilities in addition to those that were service connected.  Throughout the years, service connection had been specifically denied for arthritis of the right shoulder and left knee; degenerative disc disease of the cervical spine; bilateral cataracts; bilateral hearing loss; Meniere's disease; tinnitus; emphysema (so COPD); residuals of radiation exposure; hypertension; absence of right kidney; erectile dysfunction (ED); prostate disorder; skin disorder; diabetes; left lower extremity radiculopathy; and nicotine dependence.  Although he most certainly had need, his treatment records do not show that his service-connected disabilities, alone, required him to have the A&A of another.  An April 2014 notification of his death shows he was hospitalized in March 2014 with 19 different diagnoses.  His service-connected disabilities were not specifically listed. 

At the hearing, the appellant testified that the Veteran's back disability prevented him from dressing himself.  T. at 4.  She also testified that she helped bathe him.  Id. at 5.  She additionally testified that he was unable to cook for himself, and that she had to drive him around.  Id.  So she believes this is confirmation of his constant need for her and others assistance owing to his debilitation.

Based on a review of the evidence, however, the Board concludes that it does not show the Veteran was permanently bedridden or so helpless as to have been in need of regular A&A when only considering his service-connected disabilities.  As he was able to leave his home for dialysis and other medical appointments, he was not permanently bedridden.  Moreover, the most competent and credible evidence of record does not indicate his service-connected disabilities prevented him from performing his activities of daily living (ADLs).

While it is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be met, the evidence as discussed above does not show that the Veteran's service-connected disabilities caused an inability to feed himself through loss of coordination of upper extremities or through extreme weakness.  The evidence also does not show, nor does the appellant contend, that the Veteran's disabilities resulted in frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability could not be done without aid.  The examinations as well as the appellant's contentions also fail to show that the Veteran's disabilities resulted in incapacity, physical or mental, which required care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

To reiterate, this certainly is not to say the Veteran did not need the regular A&A of others, particularly the appellant.  Indeed, he required assistance to dress or undress himself; keep himself ordinarily clean and presentable as evidenced by needing assistance with bathing; as well as other care such as attending to the wants of nature.  But the evidence shows that other nonservice-connected disabilities affected his abilities to care for himself, that is, more so than his service-connected disabilities.  The May 2010 medical statement and November 2010 examination both show his Meniere's disease impacted his ability to care for himself.  However, service connection for Meniere's disease was specifically denied by the RO.  The July 2011 examination shows that arthritis of both knees and ankles affected his locomotion, and that dizziness and poor balance affected his self-care.  Service connection was in effect for degenerative joint disease of the right knee, but not also of the left knee and not of the ankles.  The medical evidence does not demonstrate that he was rendered so helpless as to require regular A&A due to his service-connected disabilities, meaning without additionally considering the effects of his nonservice-connected disorders.  No medical professional has provided any opinion indicating the Veteran's service-connected disabilities, without considering his numerous nonservice-connected disorders, rendered him so helpless as to require the need for regular A&A.

The Board acknowledges the July 2011 report showing the Veteran's back, right knee and depression disabilities restricted his activities/functions.  The Board also acknowledges the appellant's testimony that the Veteran's back disability prevented him from self-care.  However, the examinations for his spine disability in 2010 failed to show that it required him to need A&A.  His disability was opined to have only a relatively mild effect on his bathing, dressing, toileting, and grooming.  The November 2010 examination shows he reported that it was his Meniere's disease (again, which was not a service-connected disability) that caused him to have trouble bending over, in turn requiring assistance with dressing and undressing.  That examiner explained that the Veteran's COPD and Meniere's disease, albeit along with his service-connected back disability, impacted his ability to walk.  The rating for the low back disability, however, readily concedes as much.  38 C.F.R. §§ 4.1, 4.15.  See also 38 C.F.R. § 4.71a, DC 5237.  Conversely, the provider of the July 2011 report did not discuss how the Veteran's back, right knee, and depression disabilities rendered him so helpless as to be in need of regular A&A.  As such, the Board is unable to conclude that his spine disability required him to need the A&A of another.  The examinations and treatment records also fail to show that his other service-connected disabilities, without considering the effects of nonservice-connected disorders, rendered him so helpless as to be in need of regular A&A.  Rather, it is only when considering the collective or combined effect of these disabilities (service connected and nonservice connected) that this requirement is shown.

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against this claim for SMC based on the need for regular A&A.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.3.


ORDER

The claim of entitlement to a rating higher than 10 percent for the allergic rhinitis is denied.

The claim of entitlement to SMC based on the purported need for regular A&A also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


